        Case 4:20-cv-02134 Document 50 Filed on 12/29/20 in TXSD Page 1 of 6
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                        December 30, 2020
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

BONITA FILS,                                      §
                                                  §
          Plaintiff,                              §
VS.                                               § CIVIL ACTION NO. 4:20-CV-2134
                                                  §
INTERNET REFERRAL SERVICES,                       §
LLC,                                              §
                                                  §
          Defendant.                              §

                                MEMORANDUM & ORDER

         Before the Court is Defendant Internal Referral Services, LLC’s (IRS) Motion to Compel

Arbitration (Doc. 8). The Court previously denied the Motion to Compel. (See Doc. 32 at 1.) In

connection with IRS’s Motion to Stay Proceedings Pending Appeal (Doc. 36), the Court reviewed

its ruling on the Motion to Compel and indicated to the parties that it believed it had erred. The

Court is grateful for the parties’ helpful briefing and oral argument in revisiting this issue. Based

on those submissions, the Court concludes, for the reasons stated below, that the Motion to Compel

Arbitration should have been granted.

   I.       Background

         This case arose from Plaintiff Bonita Fils’ purchase of tickets to the 2020 Houston Rodeo

through a ticket-resale website operated by IRS. (Doc. 1 at 5.) The Rodeo was canceled due to the

global pandemic, and Fils alleges that IRS declined to refund her purchase. (Doc. 1 at 7.) IRS has

since refunded the purchase. (Doc. 8 at 4.) Nonetheless, Fils filed this action pleading various

common law claims, a claim under the Texas Deceptive Trade Practices Act (DTPA), and a claim

under the federal Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301–12.

         IRS moved to compel arbitration. (Doc. 8 at 1.) Its motion was based on “Terms and

                                                 1
      Case 4:20-cv-02134 Document 50 Filed on 12/29/20 in TXSD Page 2 of 6




Conditions” to which Fils had to indicate agreement prior to completing her purchase. (Doc. 1 at

7–12.) Among the Terms and Conditions was the following arbitration agreement:

       23.1 Arbitration and Waiver of Trial by Jury: You, on the one hand, and
       Company and Vendor, on the other hand, each agree that any and all disputes,
       controversies, or claims arising out of or relating to: (i) these Terms; (ii) your use
       of or access to this Website; (iii) Company's and Vendor 's services; or (iv) any
       tickets or other items viewed through this Website shall be resolved exclusively
       through final and binding arbitration in Chicago, Illinois, rather than in court. . . .
       You further agree that exclusive jurisdiction for any such arbitration will be
       Chicago, Illinois. . . . The arbitrator will decide the substance of all claims in
       accordance with the laws of the state of Illinois. . . .

(Doc. 8-3 at 12.)

       IRS argued that this provision required Fils to arbitrate her claim. In response, Fils argued,

inter alia, that the arbitration agreement was void under Texas law because it reserved to IRS a

unilateral right of modification. That argument was based, in turn, on this section of the Terms and

Conditions:

       4. Changes in Terms. We reserve the right, in our sole discretion, to change these
       Terms at any time. If we change any term or condition, such modification, revision
       and additional information shall be posted here and shall automatically replace the
       prior version of these Terms and become binding on all users of this Website. Your
       continued use of this Website following our posting of the revised Terms
       constitutes your acceptance of the revised Terms.

(Doc. 8-3 at 3.)

       The Court agreed and denied the Motion to Compel at the September 24, 2020, Motion

Hearing. The Court believed that Texas law applied in assessing the legality of the arbitration

agreement because the choice-of-law provision contained in the arbitration agreement itself stated

that the “substance of all claims” would be decided under Illinois law. The Court understood that

provision to leave procedural questions to Texas law—and Texas law invalidates arbitration

agreements that can be unilaterally modified by one party. Carey v. 24 Hour Fitness, USA, Inc.,

669 F.3d 202, 205 (5th Cir. 2012). But the Court overlooked an additional choice-of-law provision

                                                 2
      Case 4:20-cv-02134 Document 50 Filed on 12/29/20 in TXSD Page 3 of 6




contained later in the Terms and Conditions, which states, “[t]hese Terms, the use of this Website,

. . . and any sale of tickets hereunder will be governed by the laws of the State of Illinois.” (Doc.

35-3 at 13.)

         Realizing this oversight, the Court asked the parties to brief whether Illinois law should

apply in assessing the legality of the arbitration agreement, and if so, whether the arbitration

agreement was valid under Illinois law.

   II.      Discussion

         On reconsideration, Fils does not dispute that Illinois law applies in assessing the

enforceability of the arbitration agreement. (See Doc. 43 at 2–3.) Therefore, the only question is

whether the arbitration agreement is enforceable under Illinois law. It is.

         Illinois, unlike Texas, allows parties to retain a right to unilaterally modify an arbitration

agreement. See Doyle v. Holy Cross Hosp., 708 N.E.2d 1140, 1143 (Ill. 1999) (noting that

unilateral modification is permissible where a party “previously reserved the right to do so”);

Bielat v. 3DR Lab’ys, LLC, No. 1-13-3595-U, 2014 WL 4462899, at *4 (Ill. Ct. App. Sept. 10,

2014). Therefore, the arbitration agreement is not subject to invalidation under Illinois law on the

same basis on which the Court denied the Motion to Compel under Texas law.

         Fils makes various other arguments as to why the arbitration agreement is unenforceable

under Illinois law, but none is persuasive.

         Fils first argues that only prospective unilateral modification—not retroactive unilateral

modification, as allowed by the contract here—is permissible in Illinois. But the case she cites for

this proposition, Williams v. TCF National Bank, No. Civ. A. 12-5115, 2013 WL 708123 (N.D.

Ill. Feb. 26, 2013), does not support it. Rather, Williams discussed the prospective-retroactive

distinction only to distinguish “two out-of-jurisdiction cases” that did not “appl[y] Illinois contract



                                                   3
      Case 4:20-cv-02134 Document 50 Filed on 12/29/20 in TXSD Page 4 of 6




law.” Id. at *10. The Illinois cases, by contrast, do not make any distinction between prospective

and retroactive unilateral modification; both forms of unilateral modification appear to be

permissible in Illinois. See Bielat, 2014 WL 4462899, at *4. Therefore, the arbitration provision,

even if it can be retroactively modified—a question that the parties dispute but that the Court need

not resolve—is valid under Illinois law.

       Fils next contends that the contract is illusory for lack of consideration. This argument is

meritless. Fils agreed to IRS’s Terms and Conditions in exchange for a ticket to the Houston

Rodeo, which indisputably constitutes consideration. Fils appears to argue that IRS could have

revoked Fils’s ticket, and thereby vitiated any consideration it might have given her, by modifying

its Terms and Conditions. Yet Fils cannot point to any provision in the Terms and Conditions that

could plausibly be modified to nullify an individual ticket purchase. Fils also seems to suggest that

the very fact she did not attend the Houston Rodeo proves a lack of consideration. But her ticket

was not invalidated through any act of IRS’s; rather, a global pandemic caused the cancellation of

the Houston Rodeo. And the fact that the ticket was only valuable in the event the Houston Rodeo

proceeded as planned does not render IRS’s promise illusory; indeed, in Fils’s leading authority,

W.E. Erickson Construction, Inc. v. Chicago Title Insurance Co., 641 N.E.2d 861 (Ill. Ct. App.

1994), the Illinois Court of Appeals held that a promise contingent upon the occurrence of an event

constitutes valid consideration. Id. at 864. For all those reasons, the contract is supported by valid

consideration under Illinois law.

       Fils further argues that there was no “meeting of the minds” between the parties because

the Terms and Conditions were not clearly presented to Fils. This argument is belied by Fils’s

screenshot of the IRS website, which clearly requires a user to tick a box agreeing to the Terms

and Conditions, which in turn are hyperlinked for the reference of any interested user. Fils contends



                                                  4
      Case 4:20-cv-02134 Document 50 Filed on 12/29/20 in TXSD Page 5 of 6




that the summary IRS provides of its Terms and Conditions next to the box requiring the user to

indicate agreement is misleading because it does not expressly reference arbitration. But Fils

provides no authority from any court, much less an Illinois court, to support the proposition that

an online vendor must summarize every term in its terms and conditions before a user can agree

to them. In fact, Illinois courts have held the opposite. Hubbert v. Dell Corp., 835 N.E.2d 113, 122

(Ill. Ct. App. 2005) (sustaining an arbitration agreement contained in online terms and conditions

because the website’s unexplained reference to terms and conditions would “place a reasonable

person on notice that there were terms and conditions attached to the purchase and that it would

be wise to find out what the terms and conditions were before making a purchase”). Fils relies

heavily on Wilson v. Redbox Automated Retail, 448 F. Supp. 3d 873 (N.D. Ill. 2020), but in that

case—which presented a “close call”—the defendant’s website never required users to specifically

assent to its terms and conditions. Id. at 883. This case, by contrast, is more analogous to the cases

expressly distinguished in Wilson that involved websites “where a consumer has an opportunity to

review the terms and conditions in the form of a hyperlink placed directly adjacent to the button

by which the consumer manifests assent.” Id. In short, then, Fils was put on notice of the Terms

and Conditions and she manifested her assent them by ticking a box indicating her agreement.

       Finally, Fils argues that the arbitration agreement is invalid because it “forces [her] to

arbitrate her case in Chicago” and thereby “incur the significant travel costs to Chicago.” (Doc. 43

at 15.) Fils provides no evidence that arbitration in Chicago would force her to incur such costs. It

is unlikely Fils’s counsel, much less Fils herself, needs to travel to Chicago for an arbitration

hearing. As IRS notes, “To the extent an arbitrator decided to conduct a hearing on a $200 claim,

it could be held by Zoom, telephonically, or by submissions—especially since there are few if any

disputed facts.” (Doc. 44 at 16.) The Court agrees, although it is willing to reconsider this point if



                                                  5
      Case 4:20-cv-02134 Document 50 Filed on 12/29/20 in TXSD Page 6 of 6




Fils submits evidence that her presence in Chicago would be required for arbitration. Otherwise,

this argument fails.

   III.      Conclusion

          In sum, the Court VACATES its previous Order denying IRS’s Motion to Compel

Arbitration and Dismiss (Doc. 8) and instead GRANTS that Motion. For that reason, the Court

DENIES AS MOOT IRS’s pending Motion to Dismiss (Doc. 35) and Motion to Stay (Doc. 36).

          IT IS SO ORDERED.

          SIGNED at Houston, Texas, on this the 29th day of December, 2020.




                                     HON. KEITH P. ELLISON
                                     UNITED STATES DISTRICT JUDGE




                                               6
